DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1, 2, 5, 7, 17 and 18 is withdrawn in view of the newly discovered reference(s) to Chen et al (US 2017/0307851), Lin et al (US 2016/0091696), Wang (CN 104570286 A) and Kubota et al ().  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (JP 2016-14758 – Translation).
In regard to claim 17, Kubota et al discloses an optical imaging system (section [0011], Figure 1) comprising: a first lens comprising a positive refractive power (section [0056], Figure 1, “L1”, F1=50.84mm); a second lens comprising a positive refractive power and an object-side surface of the second lens is convex along an optical axis (section [0056], Figure 1, “L2”, F2=3.01mm); a third lens comprising a negative refractive power (section [0056], Figure 1, “L3”, F3=-5.94mm); a fourth lens comprising a positive refractive power (section [0056], Figure 1, “L4”, F4=9.18mm); a fifth lens comprising a negative refractive power (section [0056], Figure 1, “L5”, F5=-100.87mm); and a sixth lens comprising a negative refractive power (section [0056], Figure 1, “L6”, F6=-5.24mm), wherein the first to sixth lenses are sequentially disposed from an object side to an imaging plane (Figure 1, “L1-L6”).  
Regarding claim 18, Kubota discloses wherein BFL/f > 0.15 → 1.158/4.72 = 0.25 (section [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0307851 A1) in view of Lin et al (US 2016/0091696 A1).
In regard to claim 1, Chen et al discloses an optical imaging system (page 4, section [0068] – page 5, section [0076], Figure 1) comprising: a first lens (Figure 1, “110”); a second lens (Figure 1, “120”); a third lens (Figure 1, “130”); a fourth lens (Figure 1, “140”) comprising a convex object-side surface along an optical axis (Figure 1, “141”); a fifth lens (Figure 1, “150”) comprising a concave image-side surface along the optical axis (Figure 1, “152”); and a sixth lens (Figure 1, “160”), wherein the first to sixth lenses are sequentially disposed from an object side to an imaging plane (Figure 1, “110, 120, 130, 140, 150, 160”), but does not specifically disclose wherein an F-number is 1.7 or less. 
Within the same field of endeavor, Lin et al teaches that it is desirable for F-numbers to be less than 1.7 (i.e. in range of 1.6-2.5) for the purpose of correcting off-axis field aberration and for obtaining high image quality (page 3, section [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the F-number in the optical imaging system of Chen et al to be 1.7 or less since Lin et al teaches that it is desirable for the purpose of correcting off-axis field aberration and for obtaining high image quality.

Regarding claim 5, Chen et al discloses wherein an image-side surface of the fourth lens is convex along an optical axis (Figure 1, “142”).  
Regarding claim 7, Chen et al discloses wherein the fifth lens has a negative refractive power (page 6, TABLE 1, “F5 = -1.31 mm”).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 104570286 A – English Translation).
In regard to claim 11, Wang discloses an optical imaging system comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially disposed from an object side to an imaging plane (Sections [0006-0008], Figure 1, “L1, L2, L3, L4, L5, L6”), and wherein one or both surfaces of each of the third to fifth lenses is aspherical (Sections [0032] & Claim 7), but does not specifically disclose wherein refractive indices of the third to fifth lenses are each 1.65 or greater.  
However, Wang et al teaches wherein the range of refractive indices of the third and fourth lenses are between 1.50 and 1.70 (Sections [0066-0067]) and the range of the refractive index of the fifth lens is between 1.55 and 1.75 (Section [0068]). It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the refractive indices of the third to fifth lenses of Wang to each be 1.65 or greater since it has been held that in prima facie case of obviousness exists.

Allowable Subject Matter
Claims 3, 4, 6, 8-10, 12-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: an optical imaging system as claimed, specifically wherein the second lens has a positive refractive power.
The prior art fails to teach a combination of all the claimed features as presented in claim 4: an optical imaging system as claimed, specifically wherein a refractive index of the third lens is 1.65 or greater.  
The prior art fails to teach a combination of all the claimed features as presented in claim 6: an optical imaging system as claimed, specifically wherein a refractive index of the fourth lens is 1.65 or greater.  
The prior art fails to teach a combination of all the claimed features as presented in claim 8: an optical imaging system as claimed, specifically wherein inflection points are formed on an object-side surface and the image-side surface of the fifth lens.  
The prior art fails to teach a combination of all the claimed features as presented in claim 9: an optical imaging system as claimed, specifically wherein a refractive index of the third lens is 1.65 or greater.  

The prior art fails to teach a combination of all the claimed features as presented in claim 12: an optical imaging system as claimed, specifically wherein 1.5 < f1/f.
The prior art fails to teach a combination of all the claimed features as presented in claim 13: an optical imaging system as claimed, specifically wherein TTL/f < 1.25.
The prior art fails to teach a combination of all the claimed features as presented in claim 14: an optical imaging system as claimed, specifically wherein 0.7 < R6/f.
The prior art fails to teach a combination of all the claimed features as presented in claim 15: an optical imaging system as claimed, specifically wherein V3 + V4 < 45.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: an optical imaging system as claimed, specifically wherein V3 + V5 < 45.
The prior art fails to teach a combination of all the claimed features as presented in claim 19: an optical imaging system as claimed, specifically wherein an object-side surface of the third lens is convex along the optical axis, and wherein an object-side surface of the fourth lens is convex along the optical axis.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 6, 2022